Citation Nr: 0907356	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder, claimed 
as lumbosacral strain.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral hip disorder, 
including arthritis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 until 
June 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
part, reopened the Veteran's previously denied, unappealed, 
claims for service connection for a low back disorder and a 
bilateral hip condition (the low back and hip disabilities 
had been previously diagnosed proximately and collectively as 
"sacroiliac ache" or "sacroiliitis").  After reopening 
these claims, however, the RO continued to deny them on their 
underlying merits, along with the Veteran's other claim for 
service connection for bilateral carpal tunnel syndrome.  

Jurisdiction over the case was subsequently transferred to 
the RO in New Orleans, Louisiana.

In December 2008, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Following the 
hearing, the presiding VLJ held the record open for 60 days 
so the Veteran could obtain and submit supporting medical 
evidence, which he did later in December 2008.  He also 
waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2008).

In this decision, the Board (like the RO) is reopening the 
Veteran's claims for service connection for a low back 
disorder and bilateral hip condition on the basis of new and 
material evidence.  However, the Board is then remanding 
these claims to the RO via the Appeals Management Center 
(AMC) for further development before readjudicating them on 
the underlying merits.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's December 1976 rating 
decision denying his claims for service connection for his 
low back disorder and bilateral hip condition.  

2.  However, additional medical evidence submitted since that 
December 1976 RO decision relates to unestablished facts 
necessary to substantiate these claims and raises a 
reasonable possibility of substantiating them.

3.  The record does not contain competent medical or other 
evidence establishing the Veteran's bilateral carpal tunnel 
syndrome is attributable to his military service.


CONCLUSIONS OF LAW

1.  The RO's December 1976 rating decision denying the 
Veteran's claims for service connection for a low back 
disorder and bilateral hip condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  But additional evidence submitted since that December 
1976 rating decision is new and material, and these claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  The Veteran's bilateral carpal tunnel syndrome was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in January 2005 
and May 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Furthermore, the January 2005 letter also provided notice in 
compliance with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), wherein the U.S. Court of Appeals for Veterans 
Claims (Court) held that VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit, here, service connection, which is being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases of the denial in the prior decision and 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  

Consider, as well, that the RO issued that January 2005 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that the May 2006 letter also 
informed the Veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And since providing the 
additional VCAA notice May 2006, the RO has gone back and 
readjudicated the Veteran's claims in supplemental statements 
of the case (SSOCs) issued in March, September, and November 
2007 and in May 2008, including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by an accredited veteran's service organization, 
Disabled American Veterans, and his representative is 
presumably knowledgeable of the requirements for reopening 
previously denied, unappealed, claims and for establishing 
underlying entitlement to service connection for the 
conditions at issue.  Moreover, during the recent December 
2008 hearing, the Veteran and his representative made 
arguments specifically addressing these requirements.  So 
they have the required actual knowledge of the type evidence 
needed to substantiate the claims.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records, including the reports of his VA 
compensation examinations addressing the etiology of his 
claimed conditions in terms of whether they are attributable 
to his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The RO also requested his records from the 
Social Security Administration (SSA), several times in 2005 
and 2006.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).  In October 2006, 
however, the SSA replied that the records were not available.  
And, in February 2007, the RO issued a formal finding on the 
unavailability of these records.  Hence, the Board finds that 
the RO made reasonable attempts to obtain these records and 
that additional attempts to locate them would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).  Neither the Veteran nor 
his representative has contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claims for Service Connection for a Low Back 
Disorder and a Bilateral Hip Condition

The RO first considered and denied these claims in a December 
1976 rating decision.  The RO denied these claims because, 
although there were indications the Veteran had complaints 
and treatment for low back and bilateral hip pain while in 
the military, then proximately and collectively diagnosed as 
bilateral sacroiliitis or sacroiliac ache, beginning in 
October 1975 and continuing into 1976, these conditions were 
not present when he was examined by VA after service 
for compensation purposes in November 1976 in connection with 
these then current claims.  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection presupposes a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, not for past 
disability).

The Veteran did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that December 1976 RO 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied these 
claims, and the Veteran did not timely appeal the decision, 
the first inquiry is whether new and material evidence has 
been submitted to reopen these claims.  38 C.F.R. § 3.156.  
And irrespective of whether the RO determined there was new 
and material evidence to reopen these claims, so, too, must 
the Board make this threshold preliminary determination, 
before proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claims on their 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, there is new and material 
evidence, then VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's December 1976 denial of the Veteran's claims is the 
most recent final and binding decision on these claims, so it 
marks the starting point for determining whether there is new 
and material evidence to reopen these claims.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).



Based on the grounds stated for the denial of the claims in 
the RO's December 1976 decision, new and material evidence 
would consist of competent evidence indicating the Veteran 
has these claimed disorders and suggesting there is a 
correlation between them and his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the many years since the RO's December 1976 denial of 
these claims, the Veteran has submitted the report of a March 
2005 VA Compensation and Pension Examination (C&P Exam) 
confirming he suffers from lumbosacral strain and bilateral 
tenderness of the sacroiliac joints.  This additional 
evidence is both new and material concerning his claims for 
service connection for a low back disorder and a bilateral 
hip condition because it relates to unestablished facts 
necessary to substantiate these claims, especially in light 
of his relevant complaints and diagnosis referable to his low 
back and hips in service, beginning in October 1975 and 
continuing into 1976.  So this additional evidence raises a 
reasonable possibility of substantiating these claims.  See 
38 C.F.R. § 3.156(a).  These claims, therefore, are reopened.  
However, for the reasons and bases discussed below, the Board 
is remanding them to the RO via the AMC for further 
development and consideration before readjudicating them on 
the underlying merits.



III.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Carpal Tunnel Syndrome

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  The Veteran's VA medical records show a diagnosis of 
and treatment for bilateral carpal tunnel syndrome.  Hence, 
the determinative issue is whether this condition is related 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that while in service 
his duties required him to perform repetitive movements 
involving his wrists, particularly as he was loading weapons 
onto Air Force aircraft, which included screwing in bolts.  
See his December 2008 hearing testimony.  But he also 
testified that after service he was employed as an air 
conditioning mechanic, an occupation also requiring the use 
of his wrists in a repetitive fashion.

The Veteran's service personnel records show his military 
occupational specialty (MOS) was masonry specialist in the 
Air Force.  His description of his duties is consistent with 
his MOS.  However, as a layman, he is not competent to opine 
as to the etiology of his claimed disorder; rather, there 
must be competent medical nexus evidence indicating a 
correlation between the type work he did in the military and 
his current carpal tunnel syndrome.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).



The Veteran's STRs do not show a diagnosis of bilateral 
carpal tunnel syndrome or any relevant symptoms that might be 
associated with this condition.  And, furthermore, the 
Veteran acknowledges that he did not have any complaints or 
treatment for this condition while in the military.  Instead, 
by all accounts his symptoms did not initially occur until 
some time after 1980 - four years after his discharge from 
the military.  See his December 2008 hearing testimony.  And 
even that initial diagnosis and treatment is not objectively 
substantiated, as there is no actual proof in his claims file 
of that initial manifestation of this condition.  

But even more importantly, irrespective of when he began to 
experience the bilateral carpal tunnel syndrome, in 1980 or 
thereabouts or more recently, there is no medical nexus 
evidence of record indicating this condition is attributable 
to his military service - and, in particular, to the type 
repetitive movements he says he had to do in the military (as 
opposed to since his discharge from service in his civilian 
employment).

A VA medical examination has not been conducted or medical 
opinion obtained to determine whether the Veteran's bilateral 
carpal tunnel syndrome is related to his military service.  
However, the Board finds that the evidence, which even he 
readily admits reveals he did not have this disability during 
service (including any relevant complaints), and that he also 
does not have any competent medical evidence suggesting a 
nexus (i.e., link) between his service and this disorder, 
warrants concluding that a remand for an examination and/or 
opinion is not necessary to decide this claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As the service and post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for obtaining a 
VA examination and medical opinion.  



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Here, though, 
this is not the same situation - as there is only evidence 
of a current diagnosis, no indication of the condition in 
service (either in the way of a relevant complaint or 
objective clinical finding such as a diagnosis).  So referral 
of this case for an examination or obtainment of a medical 
opinion under the circumstances here presented would be a 
useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2).  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  Simply put, 
there is no relevant complaint or clinical finding in service 
for the examiner to link the bilateral carpal tunnel syndrome 
to the veteran's service.  


The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the Veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral carpal tunnel syndrome - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

As there is new and material evidence, the petitions to 
reopen the Veteran's claims for service connection for a low 
back disorder and a bilateral hip condition are granted, 
subject to the further development of these claims on remand.

The claim for service connection for bilateral carpal tunnel 
syndrome, however, is denied.


REMAND

Ultimately, the Veteran is seeking service connection for his 
low back disorder and bilateral hip condition.  As already 
explained, service connection is established either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran has submitted a report of a March 2005 VA C&P 
Exam confirming he suffers from lumbosacral strain and 
bilateral tenderness of the sacroiliac joints.  So the 
determinative issue is whether these conditions are related 
to his military service or, instead, due to other unrelated 
factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that while in service 
his duties included lifting and loading heavy weapons onto 
aircraft, and that his current disorders are a result of 
those in-service activities.  See his December 2008 hearing 
testimony.  However, as a layman, he is not competent to 
opine as to the origin of his claimed conditions.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

But that said, the Veteran's STRs document that he was seen 
and treated during service on several occasions for 
complaints and symptoms relating to his low back and hips, 
beginning in October 1975 and continuing into 1976.  The 
diagnosis generally was bilateral sacroiliitis.  So there is 
no disputing he had relevant complaints and symptoms while in 
the military, indeed, as mentioned, on numerous occasions.

The Veteran's VA medical records also show that his current 
complaints of low back and bilateral hip pain are the same 
symptoms he complained about while in the military, 
suggesting there indeed may be a correlation between his 
current symptoms and those he experienced in service.  But a 
VA compensation examiner that evaluated the Veteran in March 
2005, to assess the nature and etiology of his asserted 
conditions, concluded the current symptoms are not indicative 
of sacroiliitis, so unrelated to those in service.  Instead, 
determined this VA examiner, the Veteran's current symptoms 
are more age-related (he was 50 years old at the time of that 
evaluation).

While the Board may not reject a favorable or, here, 
unfavorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches," and that "[a]s is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  Furthermore, medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

Here, concerning the March 2005 opinion in question, the VA 
examiner had access to the Veteran's claims file for review 
of the pertinent medical and other history, and the report of 
the evaluation confirms the file was reviewed in conjunction 
with the examination.  Furthermore, as a VA compensation 
examiner, the examiner has particular skill in analyzing this 
type of information, especially in accordance with VA 
standards in determining whether the condition at issue is 
related to the Veteran's military service.  However, the 
examiner addressed the etiology of the Veteran's disorders 
from the limited perspective of whether they are specifically 
related to sacroiliitis; and, having found no sacroiliitis, 
the examiner concluded that the Veteran's symptoms are not 
related thereto.

It is apparent this VA examiner, in coming to this 
conclusion, considered some of the Veteran's previous medical 
examinations and treatments regarding his conditions and a 
previous diagnosis of sacroiliitis.  In the determination the 
Veteran's symptoms were attributed to a different low back 
disorder, specifically lumbosacral strain, as opposed to 
sacroiliitis as was diagnosed in service.  And so, the VA 
examiner found that the Veteran's current back and hip 
symptoms are "less likely than not" related to sacroiliitis 
- which, in the VA examiner's opinion, the Veteran does not 
have.

But without regard as to whether the Veteran's symptoms are 
more appropriately attributable to lumbosacral strain, as 
opposed to sacroiliitis, the VA examiner failed to address 
whether the Veteran's current disorders, lumbosacral strain 
and bilateral hip tenderness and pain, are related to his 
military service - including to those symptoms of which he 
complained and sought treatment for in service.  
That is, having determined the Veteran suffers from 
lumbosacral strain and an accompanying bilateral hip 
condition, as opposed to sacroiliitis, the relevant inquiry 
became whether the lumbosacral strain and accompanying 
bilateral hip condition (not just the sacroiliitis) is 
related to the Veteran's military service, including to the 
symptoms manifested in service.  And, unfortunately, the VA 
examiner did not comment on the etiology of the lumbosacral 
strain and bilateral hip condition manifested by tenderness 
and pain, only the question of whether the veteran has 
sacroiliitis related to his military service.

The Veteran is not required to establish that he currently 
has the same diagnosis as was provided in service in order to 
establish his entitlement to service connection.  He need 
only provide competent evidence of a current disorder and 
establish a relationship between that current disorder and 
his period of military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Therefore, the Board finds the March 2005 VA examination 
results to be inconclusive and lacking of probative value as 
to the etiology of the Veteran's conditions.  That is, 
although the examiner provided a diagnosis, he did not opine 
as to the relationship between that diagnosis and the 
Veteran's military service.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

And so, here, there is competent evidence the Veteran has a 
current low back disorder and a bilateral hip condition 
and/or persistent or recurrent symptoms relating thereto, an 
in-service incurrence of those symptoms, and an indication 
that these disorders or persistent or recurrent symptoms may 
be associated with his service, but insufficient competent 
medical evidence on file for the VA to decide these claims.  
Therefore, the Veteran should be scheduled for another VA 
examination to determine the nature and etiology of his low 
back disorder and bilateral hip condition.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
C&P exam to obtain a medical opinion 
regarding the nature and etiology of his 
low back disorder and bilateral hip 
condition, specifically indicating 
whether it is at least as likely as not 
these conditions are attributable to 
his military service.  In making this 
important determination, consider the 
type symptoms he experienced on the 
several occasions while in service, not 
just the resulting diagnosis of 
sacroiliitis, in ascertaining whether the 
current lumbosacral strain and bilateral 
hip tenderness and pain are related to 
his military service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

2.  Then readjudicate the claims for 
service condition for low back and 
bilateral hip disorders in light of 
any additional evidence.  If the 
disposition remains unfavorable as to 
either condition, send the Veteran 
another SSOC and give him an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of any remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


